Title: James Madison to Richard Rush, 21 December 1827
From: Madison, James
To: Rush, Richard


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpr
                                
                                Decr. 21. 1827—
                            
                        
                         
                        I have recd. the copy of your late Treasury Rept. & return my thanks for the kindness to which I owe
                            it. It is a valuable voucher for the prosperity of our commerce & revenue, and a pleasing specimen of the ability
                            which presides over the Dept. Altho’ I must be presumed to dissent from some of the positions advanced, & allowed
                            to hesitate at some of the deductions from others, there is eno’ left in the Document to claim for it the character I have
                            given it. If it might not appear like affectation at this season of the year, I should not fail to remind you & Mrs
                            Rush of your long neglected promise to gratify us with a trip to our abode. The debt when paid, we shall certainly claim
                            in its accumulated amount.
                        Mrs. Madison unites with me in this notice & in the offer to Mrs. R & yourself of our
                            sincerest regards & our best wishes.
                        
                        
                            
                                J. Madison
                            
                        
                    